Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered November 3, 2004, convicting defendant, upon his plea of guilty, of grand larceny in the third degree, and sentencing him to a *108term of 1 to 3 years with restitution in the amount of $14,953, unanimously modified, as a matter of discretion in the interest of justice, to the extent of replacing the term of 1 to 3 years with a term of six months’ imprisonment concurrent with five years’ probation, and otherwise affirmed. The matter is remitted to Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (5).
We find the sentence excessive to the extent indicated. Concur—Buckley, P.J., Tom, Saxe, Gonzalez and Malone, JJ.